THERE were four cases against the defendant, for misdemesnors, in which D. Hunter was prosecutor. On motion of the defendant, and on notice given to the prosecutor, the venue in these cases were changed for good cause shewn, from Winchester district court to Staunton. November general court, 1799.
Note. The same course was adopted in the year 1790, in a case of the Commonwealth against Robert Taylor for a trespass. The defendant having given notice to the prosecutor, the cause was removed from Suffolk to Williamsburgh; and during the same court on motion of the prosecutor, from Williamsburgh to Richmond. .